Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Pre-Brief Appeal request has been considered and addressed below. New grounds are not presented but the previously presented grounds of rejection have been corrected to clearly describe the mapping of the art to the claim limitations. 
Response to Arguments
Applicant's arguments filed 26 October 2021 with respect to the 10 have been fully considered but they are not persuasive. 	Applicant argues first the reference does not disclose initiating the transaction, but the Examiner disagrees because the communication disclosed in [0082] does initiate the transaction based on the detection of a wireless signal or a communication.	Applicant secondly argues the features of claim 1 (ii) are not disclosed, but the Examiner disagrees because Fig 3, [0074]-[0080] disclose detecting merchants based on a variety of location and movement factors that would not be necessary if a single merchant could not be identified. Additionally, the Applicant argues the transaction is initiated by a communication with the merchant, which would imply a single merchant was identified through the communication with the merchant. 	Applicant additionally argues the reference does not disclose the features (iii) of the claim, but the Examiner disagrees. The motion characteristics in [0131] and the trajectory tracked by the device reads on a change in the number of directions limitation in the claim, see also [0091], [0099], and [0079].

Claim Objections
Claim 1 is objected to because of the following informalities:  "selecting a selected merchant" does not make logical sense because a user cannot select a merchant that is already selected. The Examiner has interpreted this limitation as "a merchant".  Appropriate correction is required. Claims 19 and 20 are objected to for the same reason. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumaraguyuparan US 2016/0328698 hereinafter Kumara.

As per Claims 1,19, and 20
	A system for facilitating selection of a transaction mode, the system comprising: a processor; ([0129])
	and a memory including instructions that, when executed by the processor, cause the processor to perform operations including[0129])	initiating an electronic transaction via communication between a user device and a merchant device ([0082])
	obtaining user identification information, the user identification information identifying a user of a user device, the user device performing the electronic transaction;(See [0071], [0074]) 	determining a plurality of user accounts of the user based on the user identification information;(See fig. 3, part 241, [0070]-[0075].) 	obtaining location information of the user device,(See fig. 3, part 245, [0070]-[0075].) the location information of the user device including positioning information determined by a global positioning satellite device included in the user device, (See [0072], part 263 of fig. 1.), the positioning information including a position-trace of the user device determined over a predetermined period of time; (See [0027], [0080], [0091], [0131])
	after the electronic transaction is initiated and in response to a single merchant being unable to be determined based on the location information of the user device, selecting a selected merchant from amount a plurality of merchants based on a number of changes in direction in the position trace; (See fig. 3, part 247, [0074]-[0080], [0091], [0099] & [0131], [0026]-[0027], [0058], [0055] default account)
	analyzing the plurality of user accounts; (See fig. 3, part 249, [0058], [0055] default account) 	and determining, based on a result of the analyzing and the merchant, a recommended user account from among the plurality of user accounts; (See [0073], [0058], [0055] default account)
	and generating a notification to be displayed on the user device, the notification configured to be used to complete the electronic transaction using the recommended user account.(See [0073], [0074] See [0096] e; see also [0098]-[0099] & [0100]-[0104], [0058], [0055] default account)
As per Claim 3
	The system according to claim 1, wherein the analyzing includes:
determining at least one account parameter associated with each of the plurality of user accounts;(See [0049]) and assigning a score to each of the plurality of user accounts based on the associated at least one account parameter.(See [0049])
As per Claim 4
The system according to claim 3, wherein the score is assigned to each of the plurality of user accounts based on rules set by the user.(See [0039])
As per Claim 5
	The system according to claim 3, wherein the at least one account parameter includes at least one of a credit limit, an outstanding balance, an available balance, a reward, finance charges, interest charges, and credit score impact.(See [0049])
As per Claim 6
	The system according to claim 3, wherein the operations further include:
obtaining a dollar amount of the transaction, and the score is further assigned to each of the plurality of user accounts based on the dollar amount of the transaction.(See [0045])
As per Claim 13
	The system according to claim 1, wherein the recommended user account is determined from among the plurality of user accounts based on the result of the analyzing and the selected merchant, and further based on the location information of the user device.(See [0073])
As per Claim 14
	The system according to claim 13, wherein the operations further include: excluding, from the recommended user account, at least one of the plurality of user accounts based on the location information of the user device. (See [0073])
As per Claim 15
	The system according to claim 1, wherein the user identification information and the location information are received from the user device via a network, the notification is configured to be transmitted to the user device via the network, and the notification is further configured to be displayed on a display of the user device.(See [0071]-[0074], [0029])

	The system according to claim 1, wherein the notification includes a QR code or a barcode that, when scanned, is configured to complete the electronic transaction using the recommended user account.(See [0151])
As per Claim 17
	The system according to claim 1, wherein the processor and the memory are each included in the user device.(See [0129])As per Claim 18
	The system according to claim 1, wherein each of the plurality of user accounts is associated with a same issuer or institution.(See [0121])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumara in view of Mills; Benjamin Eroe et al. (US 20150302383 Al) hereinafter Mills.
 As per Claim 2
The following limitations are disclosed by Kumara:
All of the limitations of claim 1, upon which claim 2 depends. Kumara discloses the determination of multiple payment accounts to recommend to a user based on the location of the user. Kumara. however, does not disclose the following limitation while Mills does teach the following limitation:
	The system according to claim 1, wherein the analyzing includes:
determining at least one transaction mode that is accepted by the selected merchant; (See [0040])
	and excluding, from the recommended user account, accounts of the plurality of user accounts that do not correspond to the at least one transaction mode that is accepted by the merchant. (See [0040].)
	Mills teaches that the transaction modes preferred or accepted by the merchant can be used to exclude payment methods that don't fit this merchant criteria. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the payment account recommendation system of Kumara the exclusion of accounts not accepted by the merchant as in Mills because the claimed invention amounts to a combination of old elements that are directed to the same problem, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that users would not have to endure the friction associated with initially choosing a payment method that is not accepted by the merchant and having to determine a different payment method that is accepted by the merchant.
As per Claim 7
	The following limitations are disclosed by Kumara:
All of the limitations of claim 1, upon which claim 7 depends.
Kumara discloses the determination of multiple payment accounts to recommend to a
user based on the location of the user. Kumara. however, does not disclose the
following limitation while Mills does teach the following limitation:
	The system according to claim 1, wherein the analyzing includes:
receiving, from the selected merchant, at least one merchant-defined parameter associated with at least one transaction mode accepted by the selected merchant; (See [0030])
	determining whether the at least one transaction mode corresponds to any of the plurality of user accounts; (See [0040])
	and in response to determining that the at least one transaction mode corresponds to any of the plurality of user accounts, further analyzing the plurality of user accounts based on the at least one merchant-defined parameter.(See [0040]-[0041])
	Mills teaches that the transaction modes preferred or accepted by the merchant can be used to further analyze the payment accounts available. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the payment account recommendation system of Kumara the exclusion of accounts not accepted by the merchant as in Mills because the claimed invention amounts to a combination of old elements that are directed to the same problem, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention .
11. Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumara in view of Grenier, Eric (US 20160092923 Al) hereinafter Grenier.
As per Claim 9
The following limitations are disclosed by Kumara:
All of the limitations of claims 1, upon which claim 9 depends.
Kumara discloses the determination of multiple payment accounts to recommend to a user based on the location of the user. Kumara. however, does not disclose the following limitation while Grenier does teach the following limitation:
	The system according to claim 1, wherein the operations further include: when the plurality of merchants is identified based on the location information of the user device, generating a list of the plurality of merchants to be displayed on the user device and requesting a selection of one of the plurality of merchants by the user.(See [0062]-[0064], [0100] states that the map elements may be selectable.)
	Grenier teaches that a list of merchants can be displayed to the user based on the location of the user. It would have been obvious to one of ordinary skill in the art at .
12. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumara in view of Do; Ju-Yong (US 8812014 B2) hereinafter Do.
As per Claim 10
The following limitations are disclosed by Kumara:
All of the limitations of claims 1, upon which claim 10 depends.
Kumara discloses the determination of multiple payment accounts to recommend to a
user based on the location of the user. Kumara. however, does not disclose the
following limitation while Do does teach the following limitation:
	The system according to claim 1, wherein the location information of the user device further includes at least one of sound information detected by a microphone of the user device or light information obtained by a camera of the user device.(See column 10, lines 41-60, Column 6, lines 28-33)
	Do teaches that location information can be determined by detecting sound using the microphone of a mobile device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the payment account recommendation system of Kumara the ability to determine location based on sound as in Do because the claimed invention is merely a combination of old elements, and in the combination the elements would perform the same function as they do separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that location information could be determined in other ways besides GPS.
13. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumara in view of Grenier and further in view of Do.
As per Claim 11
The following limitations are disclosed by Kumara:
All of the limitations of claims 1 and 10, upon which claim 11 depends.
Kumara discloses the determination of multiple payment accounts to recommend to a user based on the location of the user. Kumara. however, does not disclose the following limitation while Grenier does teach the following limitation:
	The system according to claim 10, wherein the location information further includes at least the sound information detected by the microphone of the user device, when a plurality of merchants is identified based on the location information (See [0062]-[0064])
	Grenier teaches that a list of merchants can be displayed to the user based on the location of the user and that the user can select the merchant or merchants displayed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the payment account recommendation system of Kumara the ability to select a merchant based on location as in Grenier because the claimed invention predictably improves a known system with a known technique; in that the known payment account recommendation system of Kumara could be benefited by customer's having access to merchant information in their area. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that users would be able to have merchant information in their area which would make it more likely that they would visit those merchants.
	Kumara and Grenier together, however, do not disclose the following limitation while Do does teach the following limitation:
All of the limitations of claim 10, upon which claim 11 depends, filtering the sound information detected by the microphone of the user device to identify at least one of a predetermined sound or speech of a predetermined user;(See column 9, lines 1-9)
	Do teaches that location information can be determined by detecting sound using the microphone of a mobile device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the payment account 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692